In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-2451
RONALD SWEATT,
                                                 Plaintiff-Appellant,

                                v.

UNION PACIFIC RAILROAD COMPANY,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
               No. 12 C 9579 — Sara L. Ellis, Judge.
                    ____________________

   ARGUED FEBRUARY 20, 2015 — DECIDED AUGUST 6, 2015
                ____________________

   Before RIPPLE, KANNE, and TINDER, Circuit Judges.
    KANNE, Circuit Judge. Appellant Ronald Sweatt is an Afri-
can-American male who worked for Union Pacific Railroad
Company (“Union Pacific”). Union Pacific hired him in 2006
to perform manual labor jobs, and during his time there, he
did just that. He served as a Laborer, Assistant Foreman,
Trackwalker, Trackman, and Tie Inserter. After a few years
on the job, Sweatt manifested pain in his shoulder and
hands. The pain progressed to the point that Sweatt could no
2                                                           No. 14-2451

longer do his job. So he sought a less strenuous position—
Security Officer—through Union Pacific’s Vocational Reha-
bilitation Program. Sweatt did not get the job.
   Sweatt subsequently filed suit against Union Pacific. For
his physical injuries, he alleged violations of the Federal
Employers’ Liability Act (“FELA”). For the denial of the Se-
curity Officer position, he alleged violations of the Civil
Rights Act of 1991 and the Age Discrimination in Employ-
ment Act (“ADEA”), among other statutes.1 He bundled
these claims into one action (with five counts) in the North-
ern District of Illinois. Discovery ensued, and Union Pacific
eventually filed a motion for summary judgment on each of
Sweatt’s claims. The district court granted Union Pacific’s
motion in its entirety. For the reasons below, we affirm.
                           I. BACKGROUND
    Sweatt’s job as a railroad worker was hard work. No one
disputes that. During his time at Union Pacific, he operated
spike mauls, hydraulic tampers, and spiker guns. He swung
sledgehammers, pulled spikes with claw bars, and assisted
with welding. He also inserted—and removed—railroad
ties. Unsurprisingly, this strenuous work caused Sweatt to
develop pain in his shoulder and hands. Sweatt addressed
his shoulder pain in his deposition.
        A. I started having a lot of pain during 2009, the
        year 2009, that year when I was up at Lake Street
        when we started doing a lot of tampering [sic].

1Sweatt also brought claims under the Americans with Disabilities Act,
42 U.S.C. § 12101 et seq., and the Illinois Human Rights Act, 775 ILCS 5/2-
103, but those claims are not before us on appeal.
No. 14-2451                                                 3

      Q. What time of year was it?
      A. What time of year?
      Q. Uh-huh—yes.
      A. Oh, like in the summer.
      Q. Somewhere in June or July or August?
      A. It might have been—I know it was—it was
      warm. It might have been before then.
      Q. So it could have been before June?
      A. Yeah.
      Q. And when you would use the claw bars back
      probably before June of 2009, you would notice the
      pain in your shoulder?
      A. Yes. Because when I would—when I would use
      the—use the claw bar, it was just—it was unbeara-
      ble, you know, I would, you know, try to—I called
      one of the guys, come over, you know, and give me
      a hand.
      Q. Did you seek medical attention at that time?
      A. See I—over the counter I was taking pain medi-
      cation because I didn’t want—I didn’t really want
      no time off work.
    During that same timeframe, Sweatt began experiencing
pain in his hands. He attributed the cause of the hand pain
to repetitive use of hydraulic tools and other hand tools. On
November 19, 2009, Sweatt saw a medical professional to
address the hand pain. His provider for that healthcare visit,
Nurse Practitioner Valentin, entered the following note into
Sweatt’s medical record: “complaining of bilateral hand
pain. The patient has had pain in his hands for quite a while
4                                                          No. 14-2451

now. He might have carpal tunnel syndrome. He does repet-
itive motion at his job.”
   Eleven days later, on November 30, 2009, Sweatt met
with Dr. Coates. According to Dr. Coates, Sweatt first com-
plained of hand pain, which he attributed to his work at Un-
ion Pacific, in May of 2009. Sweatt was a Trackman at the
time. Upon examination, Dr. Coates believed that Sweatt was
unable to perform the job of Trackman.
    We pay particular attention to these dates. They are sig-
nificant because Union Pacific contends that Sweatt’s FELA
claims2 are barred by the statute of limitations. To recap:
            May / June 2009–Sweatt notices hand pain. He also
             describes experiencing “unbearable” shoulder pain.
             Sweatt requests coworkers to help him use claw bars.
            Nov. 19, 2009–Sweatt sees Nurse Practitioner Valentin
             for bilateral hand pain.
            Nov. 30, 2009–Sweatt sees Dr. Coates. Dr. Coates says
             Sweatt is unfit to perform the duties of Trackman.


2 Sweatt alleged nine theories of negligence against Union Pacific under
the FELA. According to Sweatt, Union Pacific: (1) neglected to provide
him with a reasonably safe place to work; (2) neglected to provide him
with safe and proper tools; (3) neglected to provide him with the proper
safety equipment; (4) neglected to inspect and maintain its equipment;
(5) neglected to warn him about defective tools and equipment; (6) negli-
gently created and permitted a dangerous and hazardous workplace
condition; (7) neglected to adopt safe customs and practices; (8) neglect-
ed to adopt safe methods and procedures; and (9) committed other acts
of negligence. These separate harms resulted, he alleged, in “permanent
injuries to his shoulders, arms, hands and wrists and the bones, muscles,
tissues, ligaments and internal parts thereof.”
No. 14-2451                                                      5

           Nov. 30, 2012–Sweatt files suit.
Given this series of events, the district court agreed with Un-
ion Pacific. It ruled the claims time-barred by the applicable
three-year statute of limitations, 45 U.S.C. § 56, and granted
summary judgment in favor of Union Pacific.
    That brings us to Sweatt’s age- and race-based discrimi-
nation claims. These claims flow from Sweatt’s rejection for
the Security Officer position, a position he sought once he
could no longer perform his manual-labor jobs. In January
2011, Union Pacific gave Sweatt an opportunity to partici-
pate in the Vocational Rehabilitation Program (“VRP”). This
program facilitates job placement for railroad workers who
are no longer able to perform their existing jobs to due injury
or illness. VRP Counselors try to place workers in their pre-
vious jobs, in different jobs within Union Pacific, or in posi-
tions outside Union Pacific. During their placement efforts,
VRP Counselors help workers develop skills in interviewing
and résumé drafting.
    Sweatt seized the opportunity. When he learned of an
open Security Officer position in the greater Chicago area, he
expressed interest and applied. Union Pacific scheduled him
for an interview in Omaha, Nebraska, where its corporate
headquarters are located. Before Sweatt left, VRP Counselor
Elizabeth Watson gave him a document that alerted him to
areas of interest that could be discussed during the inter-
view. The document, “Information requested on Personal
History form for background check,” requested information
pertaining to arrests, traffic citations, military service, family,
education, and references. Watson discussed the form with
Sweatt and generally helped him to prepare for the inter-
view.
6                                                No. 14-2451

    Sweatt arrived in Omaha on March 16, 2011. Before he
began his interviews, he completed a “Personal History
Statement.” This document was different from the form Wat-
son had given him. Under a heading entitled “ARRESTS,”
the form asked if he had ever been convicted of a misde-
meanor or a felony offense. It also asked if he had ever been
on probation or parole, and if he had ever been under in-
dictment or charges for a criminal offense. The form then
provided an admonishment: “A conviction may not disquali-
fy you, but a false statement will.” Sweatt answered “no” to
each of the questions.
    Then he met with Candace Girard, Director of Disability
Management. She informed him that Union Pacific favors a
candidate with integrity and honesty because a Security Of-
ficer is charged with guarding multi-million dollar vehicles.
After his meeting with Girard, Sweatt met with Bruce Finger,
Director of Internal Placement, and Ken Eultgen, Director of
Homeland Security. Finger used an “Interview Questioner’s
Form,” the same form he always used when interviewing
candidates for the Security Officer position. In accordance
with that form, Finger asked Sweatt if he had ever been ar-
rested or convicted of a misdemeanor or felony. Sweatt an-
swered in the negative, and Finger recommended Sweatt for
the position.
    Then Union Pacific ran a background check. Union Pacif-
ic first conducted an “eVerifile” criminal report, which it
runs on all prospective employees. That report returned a
clean record. The background check did not stop there, how-
ever. When someone applies for a position in the police de-
No. 14-2451                                                             7

partment,3 Union Pacific conducts a more thorough investi-
gation. So Special Agent James Weller, Union Pacific (North-
ern Region), ran a “LEADS/NCIC” criminal check on Sweatt.
LEADS/NCIC (Law Enforcement Agencies Data System /
National Crime Information Center) is a computerized data-
base that is maintained by the government. It facilitates
background checks on all prospective employees in the
Northern Region. Here, it indicated that Sweatt had been ar-
rested in the Homewood-Flossmoor area of Illinois. The re-
port disclosed a case number from the Flossmoor Police De-
partment and a State ID number for the arrest. Agent Weller
confirmed the arrest.
   He then contacted Sweatt’s former supervisor, Richard
Johnson, who gave Sweatt a positive referral. Johnson stated
that Sweatt earned an award for his hard work, never
abused sick time, and never gave anyone a hard time. He
recommended Sweatt for the job. After receiving a similar,
positive referral from Sweatt’s former employer of fifteen
years, Agent Weller conducted an in-person interview of
Sweatt.
   During that interview, Agent Weller asked Sweatt if he
had ever been arrested. Sweatt again said “no.” Agent Weller
asked him that question at least three times, and each time
Sweatt gave him the same answer—“no.” Armed with the
background report, Agent Weller decided to confront Sweatt

3 According to Union Pacific’s website, the railroad police force dates to
the mid-nineteenth century, “when the number of U.S. Marshals was
insufficient to police America’s growing rail network.” See
https://www.up.com/aboutup/community/safety/special_agents/index.ht
m (last visited on July 24, 2015).
8                                                  No. 14-2451

with the details of the arrest. He asked Sweatt if he had been
arrested in Flossmoor, Illinois. Sweatt finally acknowledged
that he had. He quickly called the incident a misunderstand-
ing, noting that the judge tossed the case out of court. He al-
so added that it was a domestic dispute, and that he re-
mained friends with everyone involved.
    Agent Weller summarized the results of his background
investigation and sent his final report to Jack Harris, North-
ern Division Captain. Upon review, Harris emailed Finger to
memorialize his concerns about the inconsistencies in
Sweatt’s responses to the arrest questions. Finger, who had
previously recommended Sweatt, e-mailed Mark Kalinow-
ski, Regional Director, asking for his opinion on the matter.
Kalinowski responded with a negative endorsement on
Sweatt’s candidacy. In his view, Sweatt did not deserve the
Security Officer position due to his untruthfulness related to
the prior arrest. Recall Girard’s notice: Union Pacific was
looking for a person with integrity and honesty.
    Finger subsequently notified Sweatt in writing that he
was disqualified for the Security Officer position. The form
letter, dated March 31, 2011, stated that Sweatt’s “back-
ground investigation has disclosed information and circum-
stances that disqualify you as a candidate for Security Of-
ficer.”
    Sweat subsequently filed suit against Union Pacific, alleg-
ing, in part, age- and race-based discrimination. In support
of his case, Sweatt offers nineteen comparators who have
been offered the position of Security Officer since 2009. He
argues that these comparators reveal a less-than-level play-
ing field when it comes to competition for the Security Of-
ficer position. In his view, the case boils down to questions of
No. 14-2451                                                           9

credibility, so his claims should have survived summary
judgment.
    There is more. Sweatt links the district court’s judgment
against him to its case management procedure (“CMP”) re-
garding summary judgment. He argues that Judge Sara L.
Ellis exceeded her authority by promulgating a CMP that
prevents parties from filing separate statements of fact.4 In
Sweatt’s view, this rule is inconsistent with Local Rule 56.1
and Federal Rule of Civil Procedure 83. We unfurl this novel
argument below.
                            II. ANALYSIS
    We review a district court’s grant of summary judgment
de novo. Hanover Ins. Co. v. N. Bldg. Co., 751 F.3d 788, 791 (7th
Cir. 2014). Summary judgment is appropriate where the ad-
missible evidence reveals no genuine issue of any material
fact. FED. R. CIV. P. 56(c); Lawson v. CSX Transp., Inc., 245 F.3d
916, 922 (7th Cir. 2001). A fact is “material” if it is one identi-
fied by the law as affecting the outcome of the case. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of ma-
terial fact is “genuine” if “the evidence is such that a reason-
able jury could return a verdict for the nonmoving party.”
Anderson, 477 U.S. at 248. We “construe all facts and reason-
able inferences in the light most favorable to the non-moving
party.” Apex Digital, Inc. v. Sears, Roebuck, & Co., 735 F.3d 962,
965 (7th Cir. 2013). Here, Sweatt is the non-moving party. So
we construe all facts and reasonable inferences in his favor.



4 Under the CMP, the parties must file a “joint” statement of undisputed
facts.
10                                                     No. 14-2451

     A. FELA Claims
    Our discussion begins with Sweatt’s FELA claims. The
FELA affords redress to injured employees of railroad com-
panies that are engaged in interstate commerce. 45 U.S.C.
§ 51 et seq.; see also Conrail v. Gottshall, 512 U.S. 532, 542 (1994)
(“Cognizant of the physical dangers of railroading that re-
sulted in the death or maiming of thousands of workers eve-
ry year, Congress crafted a federal remedy that shifted part
of the human overhead of doing business from employees to
their employers.”) (internal quotation marks and citations
omitted). In crafting this remedy, Congress imposed a three-
year statute of limitations. 45 U.S.C. § 56 (“No action shall be
maintained under this chapter unless commenced within
three years from the day the cause of action accrued.”).
    In cases like this one, where the statute of limitations is at
issue, the date of accrual is key. Accrual is defined in two
parts: notice of injury and notice of cause. See Fries v. Chicago
& Nw. Transp. Co., 909 F.2d 1092, 1095 (7th Cir. 1990) (“[O]nce
a plaintiff is in possession of the critical facts of both injury
and governing cause of that injury the action accrues even
though he may be unaware that a legal wrong has oc-
curred.”) (citation omitted). Actual notice is not required for
accrual. Tolston v. Nat’l R.R. Passenger Corp., 102 F.3d 863, 866
(7th Cir. 1996). After a condition manifests itself, the question
becomes whether the plaintiff knew or, through the exercise
of reasonable diligence, should have known of the cause of his
injury. Id.
   Here, Sweatt was on notice of his injuries and the cause
of his injuries as early as May or June 2009. Sweatt testified
that he first observed his hand and shoulder pain in the
summer months of 2009: “I started having [shoulder] pain
No. 14-2451                                                             11

during 2009 … like in the summer.” When asked if it was “in
June or July or August,” he answered, “I know it was …
warm. It might have been before then.” Dr. Coates corrobo-
rated that testimony. He testified that Sweatt first noticed his
hand pain in May of 2009. And Nurse Practitioner Valentin’s
notes from Sweatt’s November 19, 2009, appointment states
that he experienced “pain in his hands for quite a while
now.” Clearly then, Sweatt’s injury manifested itself well be-
fore November 30, 2009—the critical three-year mark from
his filing in district court. See Green v. CSX Transp., Inc., 414
F.3d 758, 763 (7th Cir. 2005) (“When the specific date of inju-
ry cannot be determined because an injury results from con-
tinual exposure to a harmful condition over a period of time,
a plaintiff’s cause of action accrues when the injury mani-
fests itself.”).
    Sweatt’s arguments to the contrary are unavailing. He
first argues that “intermittent pain associated with a minor
injury” is insufficient to trigger accrual of a claim under the
FELA. We do not disagree with that proposition of law, see
Green, 414 F.3d at 764; we disagree with its applicability to
this case. Sweatt’s own testimony belies the notion that he
experienced “intermittent pain associated with a minor inju-
ry.” Indeed, he described his shoulder pain as “unbearable,”
particularly when using the claw bar.5 He testified that he
needed help from his coworkers to use that tool. And by
November 30, 2009 (exactly three years before he filed this
action), Dr. Coates opined that Sweatt could no longer per-


5 We are unsure why Sweatt questions the district court’s reliance on this
fact. It is beyond dispute that he testified to enduring “unbearable” pain.
12                                                      No. 14-2451

form the work as a Trackman.6 To be sure, Sweatt testified
that he did not miss work as a result of these injuries. But his
effort in working in the face of injury does not forestall the
date of accrual.
    Sweatt next argues that he was unaware that his malady
was anything more than muscle soreness. This plea of igno-
rance is similar to the argument the appellant advanced in
Fries. In that case, the appellant argued that the statute of
limitations for his FELA claim was tolled until a doctor di-
agnosed him with the relevant injury. 909 F.2d at 1095. We
rejected that argument, and held that a plaintiff cannot wait
until he receives a medical diagnosis to begin pursuit of his
claim. Id. We are not alone in this approach. In the cause-of-
injury context, the Fifth Circuit also rejects the use of a medi-
cal diagnosis as a starting point for the statute of limitations.
See Emmons v. S. Pac. Transp. Co., 701 F.2d 1112, 1122 (5th Cir.
1983) (“[W]e think it sufficient for purposes of commence-
ment of the limitations period that the plaintiff knew his
complained of condition was work related, and that it is not
additionally necessary that he have been formally so advised
by a physician.”).
    Regarding cause of injury, Sweatt immediately linked his
pain to his employment with Union Pacific. He testified that
he first noticed the pain when he started doing a lot of tamp-
ing on the railroad tracks. He called his shoulder pain “un-
bearable,” particularly when he would use the claw bar—a
tool specific to his job at Union Pacific. Nurse Practitioner


6Dr. Coates performed corrective surgery on Sweatt’s shoulder in March
2010.
No. 14-2451                                                             13

Valentin’s November 19, 2009, note corroborates the work-
related nature of the injury. She wrote that Sweatt “does repet-
itive motion at his job” (emphasis added). And Dr. Coates also
testified that Sweatt associated the pain with his work.
    This connection is no leap of logic. After all, Sweatt had
performed heavy-duty jobs at Union Pacific for a period of
nearly three years. Like a machinist who, after years working
in a loud, industrial room, develops hearing loss, Fries, 909
F.2d at 1093–94, Sweatt knew or through the exercise of rea-
sonable diligence should have known that his injuries were
caused by his work for Union Pacific.
    Based on our de novo review of the record, Sweatt’s FELA
claims for the injuries to his shoulder and hands began to
accrue well before November 30, 2009. That puts them out-
side the relevant three-year period, rendering them time-
barred by the statute of limitations.
    B. Race and Age Discrimination Claims
    Sweatt’s next issue concerns his prima facie cases of age
and race discrimination. He brings these claims in light of
Union Pacific’s failure to hire him as a Security Officer.7 Be-
cause Sweatt did not present direct evidence that he was dis-
criminated against, the district court resorted to the burden-
shifting method of McDonnell Douglas Corp. v. Green, 411 U.S.
7 Given the briefing in this case, it is unclear whether Sweatt’s race dis-
crimination claim is brought under the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-2, or the Civil Rights Acts of 1991, 42 U.S.C. § 1981. (Appellant’s
Br. 36.) Sweatt’s complaint alleges a violation under § 1981, so our analy-
sis proceeds under that statute.
14                                                        No. 14-2451

792, 802–05 (1973).8 Under this method, a plaintiff must
show that: (1) he is a member of a protected class; (2) he ap-
plied for and was qualified for an open position; (3) despite
his qualifications, he was rejected for the position; and (4) a
similarly situated person outside his protected class was
hired for the position instead, or the position remained open.
Gore v. Ind. Univ., 416 F.3d 590, 592 (7th Cir. 2005). We note
that this familiar burden-shifting framework also applies to
age discrimination claims under the ADEA. Krchnavy v.
Limagrain Genetics Corp., 294 F.3d 871, 875 (7th Cir. 2002).
    In any event, if a plaintiff can establish this prima facie
case, then the defendant must present evidence demonstrat-
ing a legitimate, nondiscriminatory reason for not hiring the
plaintiff for the position. Norman-Nunnery v. Madison Area
Tech. Coll., 625 F.3d 422, 432 (7th Cir. 2010). The plaintiff must
then present evidence that the stated reason for not hiring
was merely pretextual. Zaccagnini v. Chas. Levy Circulating
Co., 338 F.3d 672, 675 (7th Cir. 2003). Pretext is defined as “a
dishonest explanation, a lie rather than an oddity or an er-
ror.” Peele v. Country Mut. Ins. Co., 288 F.3d 319, 326 (7th Cir.
2002).
   Here, Sweatt cannot make out a prima facie case for either
age- or race-based discrimination. Specifically, he fails to es-
tablish the final prong dealing with similarly situated indi-



8Although the district court laid out the McDonell Douglas framework, it
proceeded directly to analysis of pretext. Sweatt v. Union Pac. R.R. Co.,
No. 12 C 9579, 2015 U.S. Dist. LEXIS 76156, at *22-23 (N.D. Ill. June 3,
2014).
No. 14-2451                                                            15

viduals.9 Although similarly situated individuals “need not
be identical in every conceivable way,” they “must be ‘direct-
ly comparable’ to the plaintiff ‘in all material respects[.]’”
Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012). This
record reveals no candidates for the Security Officer posi-
tion—past or present—who were comparable to Sweatt in all
material respects, and yet were treated more favorably than
he was (i.e. hired).
    We begin our analysis with Sweatt’s race discrimination
claim under § 1981. Union Pacific offered nineteen people
jobs as Security Officers in the past five years. Sweatt uses
these individuals as his comparators. Discovery revealed
their racial makeup: fifteen were Caucasian, three were His-
panic, and one was African-American. Nine of these indi-
viduals hailed from the Northern Region where Sweatt
sought his Chicago position. Of those individuals, one was
outside Sweatt’s protected class and was untruthful on the
topic of traffic citations in his paper application. He was
hired. But importantly, that candidate immediately rectified
the discrepancy in his paper application during his inter-
view. Sweatt, by contrast, did not. During Sweatt’s interview,
he denied being arrested, and he corrected himself only
when confronted by Agent Weller with the specific details of
the arrest. That makes Sweatt and this particular comparator
qualitatively different.


9 Union Pacific appears to concede that Sweatt was qualified for the posi-
tion of Security Officer, which satisfies prong 2 of Sweatt’s prima facie
case. Although we doubt that an applicant who is not forthright in an
interview is qualified for a position that depends on honesty and integri-
ty, we accept Union Pacific’s concession for purposes of our analysis.
16                                                   No. 14-2451

    The same story plays out when we consider individuals
hired by Union Pacific for Security Officer outside the North-
ern Region. Three individuals from this pool also had prior
arrests and/or charges brought against them. Unlike Sweatt,
however, each of these individuals forthrightly admitted to
their prior misdeeds during the interviews. Collectively,
then, these comparators are not comparable to Sweatt in all
material aspects. It’s not the initial lie; it’s the cover-up, the
persistence in the lie. Sweatt, unlike each of his purported
comparators, engaged in the latter activity. The comparators,
therefore, are not directly comparable in all material re-
spects, Coleman, 667 F.3d at 846, and Sweatt cannot establish
his prima facie case for race discrimination.
    Sweatt’s alternative argument, that members outside his
protected racial class were treated more favorably than he
was because some of their summary reports do not state that
they had background checks performed, is also unavailing.
The fact that a summary report does not contain language
indicating that a background check was performed does not
mean that it was not performed. It simply means that the
check, if one occurred, was not included in the report. And
even if this argument somehow satisfied Sweatt’s prima facie
case, which it does not, Sweatt presents no evidence suggest-
ing that Union Pacific’s reason for not hiring him—his dis-
honesty during the interview—is pretextual. EEOC v. Target
Corp., 460 F.3d 946, 960 (7th Cir. 2006) (“To satisfy [pretext], a
plaintiff must show that (a) the employer’s nondiscriminato-
ry reason was dishonest; and (b) the employer’s true reason
was based on discriminatory intent.”).
  Our § 1981 analysis applies with equal force to Sweatt’s
ADEA claim. Sweatt was born on August 6, 1956, so on the
No. 14-2451                                                  17

date of his interview, March 16, 2011, he was fifty-four. Un-
der the ADEA, that means he was a member of a protected
class, 29 U.S.C. § 631 (“The prohibitions in this chapter shall
be limited to individuals who are at least 40 years of age.”),
which covers prong 1 of his prima facie case. Union Pacific
does not contest prongs 2 or 3. It does not have to. Because
once again, the insurmountable hurdle for Sweatt is prong 4.
None of Sweatt’s purported comparators made the same fa-
tal mistake that Sweatt made during his interview—
persisting in a lie about criminal history. As a result, his
comparators are not similar in all material respects, and
Sweatt cannot make out his prima facie case for age discrimi-
nation.
    Before we address Sweatt’s argument regarding the dis-
trict court’s CMP, we pause to make some final observations
on the discrimination claims. We do not doubt Sweatt’s ex-
planation that the Flossmoor arrest was a misunderstanding,
that the judge tossed the case, and that Sweatt remained
friends with all relevant parties. But these facts, which we
accept as true, do not change the fact that Sweatt was not
forthcoming about the incident during his interview. In the
context of an interview for a position where honesty and in-
tegrity are paramount (Girard told him so), Sweatt’s lack of
candor understandably served as the death knell for his can-
didacy. Sweatt offers no evidence sufficient to create a genu-
ine issue of material fact that the true reason behind the fail-
ure to hire was age or race discrimination.
   C. The District Court’s Summary Judgment Procedure
    Sweatt argues that the district court’s CMP denies a non-
movant the ability to respond to the movant’s statement of
facts. He further argues that the CMP prohibits a non-
18                                                    No. 14-2451

movant from submitting additional facts that he believes
would defeat the motion. This, he contends, contravenes Lo-
cal Rule 56.1. And in this case, he claims, it prejudiced him
below. We disagree.
     Our analysis begins with the relevant portion of Judge El-
lis’s CMP:
      Motions for summary judgment and responses
      must comply with Local Rules 56.1(a)(1)–(2) and
      56.1(b)(1)–(2), as well as the procedures outlined
      herein. Parties are directed to file a joint statement
      of undisputed material facts that the parties agree
      are not in dispute. The joint statement must in-
      clude—for each undisputed fact—citations to ad-
      missible evidence. The joint statement of undisput-
      ed material facts shall be filed separately from the
      memoranda of law and shall include the line, para-
      graph, or page number where the supporting mate-
      rial may be found in the record. The parties may
      not file—and the court will not consider—
      separate documents of undisputed facts. If the
      nonmoving party refuses to join in the statement,
      the moving party will nevertheless be permitted to
      file the motion, accompanied by a separate declara-
      tion of counsel explaining why a joint statement
      was not filed. Failure to stipulate to an undisputed
      fact without a reasonable basis for doing so may re-
      sult in sanctions.
Judge Sara L. Ellis, Case Management Procedures, available at
http://c.ymcdn.com/sites/www.7thcircuitbar.org/resource/res
mgr/2014_materials/Ellis.pdf (last visited July 24, 2015) (em-
phasis in original).
No. 14-2451                                                   19

    This CMP is concerned solely with a statement of undis-
puted material facts to which both parties agree. Nothing in this
CMP prohibits one party from responding to another party’s
version of the disputed facts. And nothing in this CMP pro-
hibits a party from submitting additional facts, as the need
may arise. The laudable goal of this CMP is to remove the
chaff from the grain in a given case, thereby allowing the
parties—and the court—to focus on the facts that are actual-
ly in dispute.
    Judge Ellis’s CMP does not disadvantage a party. If a par-
ty refuses to agree to a joint statement, that party can still
proceed with its motion for summary judgment. It simply
must include a statement explaining why the joint statement
was not filed. We note that in this case, the district court al-
lowed Sweatt to amend the joint statement by including five
additional facts. That procedure inured to Sweatt’s benefit
here.
    Further, by its own terms, the CMP conforms to the Local
Rules of the Northern District of Illinois. The relevant Local
Rule, 56.1, directs each party to file “a statement of material
facts as to which the moving party contends there is no genu-
ine issue … .” N.D. Ill. L.R. 56.1 (emphasis added). That rule
aspires to the goal achieved by Judge Ellis’s CMP—agreeing
that certain material facts are beyond dispute. In practice,
however, there is a difference between contending that a fact
is beyond dispute and agreeing that a fact is beyond disput-
ed. Local Rule 56.1(3) focuses on the former. The Committee
Comment acknowledges this fact. N.D. Ill. L.R. 56.1 cmt.
(“The judges of this Court have observed that parties fre-
quently include in their LR56.1 statements facts that are un-
necessary to the motion and/or are disputed.”) (emphasis
20                                               No. 14-2451

added). Judge Ellis’s CMP, on the other hand, encourages the
parties to work together to focus on the latter. We find no
fault in that. And we certainly find no inconsistency between
the CMP and Local Rule 56.1.
   Because we find Local Rule 56.1 wholly consistent with
Judge Ellis’s CMP, we need not discuss Sweatt’s remaining
argument concerning Federal Rule of Civil Procedure 83. See
Fed. R. Civ. P. 83 (allowing a judge to “regulate practice in
any manner consistent with federal law, rules adopted under
28 U.S.C. §§ 2072 and 2075, and the district court’s local
rules”). It is without merit.
                      III. CONCLUSION
   For the foregoing reasons, the judgment of the district
court is AFFIRMED.